Case 1:20-cr-00224-RBJ Document 13-8 Filed 10/27/20 USDC Colorado Page 1 of 1

From: Roosevelt Pimentel <rooseveltpimentel@yahoo.com>
Sent: Wednesday, October 7, 2020 8:10 PM

To: Jcdefense@gmail.com

Subject: Kole Milner Recommendation

To Whome it May Concern:

It is for me a great complacency and satisfaction to talk about my friend Kole Milner. | met him more than four years
ago at a gym around my house, | needed information to become member, he was working as a trainer and guided me
through the process...

From there on, we became very good friends, to the extent that he was able to move at my house for some time to
save money to eventually move to a place of his own with his girlfriend.

Kole is a genuine and sincere friend, we treat each other like family.... he is a person with dignity and values regardless
of the circumstances that he got into. Always very kind and respectful with me and the people he interacts
with, compassionate and always willing to help others in any way possible if they needed.

Milner, like | usually call him, deserves all the help and consideration possible, due the fact that he is a true good man
and what ever happened with the incident he got involved in, DOES NOT make him a bad person.

We all make mistakes, but we can also learn from them, and Kole is good heart. {'ve seen him always trying to be there
for me at times when I've asked him for help.... he has also repent from his mistakes and he's willing to make every
effort to make better decisions in life from now on.

| know that he will prevail from this with all your help and support. All | ask is that he can be given an opportunity so he
can move on with his life and restart with a new vision and like the Phoenix reborn from the ashes to rise
stronger and wiser than ever.

Thank you.

Roosevelt Pimentel.
1090 S. Parker road
Apt. A413 Denver Co.
80231

telf. 786-267-8412

Sent from Yahoo Mail on Android
